WINTER, Circuit Judge,
concurring and dissenting:
While I join in the judgment dismissing the appeal from the district court’s determination of the facial constitutionality of Chapter 922 of the 1975 Session Laws of North Carolina and concur in the part of the opinion relating thereto, I dissent from the affirmance of the district court’s order denying a preliminary injunction. I think that, under the applicable legal test, the district court abused its discretion in denying a preliminary injunction. In any event, the district court should be instructed to try and to decide the underlying dispute between the parties without further delay.
I.
This suit was instituted on July 31, 1970 —almost nine years ago — to compel North Carolina to establish and maintain a unitary system of higher education and to eradicate every vestige of racial segregation and discrimination. That the suit is not a legally frivolous one appears from the opinion of the district court denying preliminary injunctive relief, viz:
There are . . . some factors tending to show that North Carolina has failed to completely disestablish racial discrimination in public higher education. These factors include (1) the history of de jure segregation in North Carolina public higher education, (2) the enrollment and employment statistics recited in Finding of Fact No. 7,1 and (3) the conclusions *880reached by Judge Pratt in Adams v. Califano, Civil Action No. 3095-70 [430 F.Supp. 118] (D.D.C. April 1, 1977), that North Carolina’s higher education desegregation plan is in violation of Title VI of the Civil Rights Act of 1964.
The motion for the preliminary injunction was filed four and one-half years later (December 19, 1974) after the Board of Governors of the University of North Carolina concluded to establish a new school — the School of Veterinary Medicine — on the campus of North Carolina State University (NCSU) in Raleigh, a formerly all-white institution, rather than at North Carolina Agricultural and Technical State University (NCA&T), a formerly all-black institution. The purpose of the restraint was preliminarily to enjoin the establishment of the new school at NCSU or at any other institution within the University of North Carolina except upon a showing that the establishment of the new school was in furtherance of a unitary system of higher education. The district court did not hear the motion until December 7, 1976 — nearly two years after it was filed — and the district court did not decide the motion until June 28, 1977. The appeal to us followed.
II.
As the district court recognized, the controlling authority on the question of whether or not to grant a preliminary injunction is Blackwelder Furniture Co. v. Seilig Manufacturing Co., 550 F.2d 189 (4 Cir. 1977). Since the district court’s decision, we have also decided Fort Sumter Tours, Inc. v. Andrus, 564 F.2d 1119 (4 Cir. 1977), reiterating the principles of Blackwelder. Succinctly stated, these cases hold that the granting or withholding of interim injunctive relief should principally be as a result of balancing the harm to the plaintiff if relief is denied against the harm to defendant if the relief is granted. If the harm to plaintiff outweighs the harm to defendant, the injunction should issue; otherwise, it should be denied.
To my mind, the harm to plaintiff clearly outweighs the harm to defendant. The original plaintiff and those subsequently permitted to intervene sue to vindicate their personal stake and to redress a public wrong — an alleged violation of the Fourteenth Amendment and Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d. If in fact North Carolina has not achieved a unitary system of higher education, it is manifest that the establishment of a new school may be an effective tool to assist in accomplishing that objective.2 The establishment of the new school having a majority non-black enrollment at one of the formerly all-black institutions, particularly NCA&T, would help to redress the racial imbalance in the student body at that institution, and, more importantly, would be of substantial help in overcoming the reputation of NCA&T as an all-black institution. While the record does not disclose why the underlying lawsuit between the parties has been permitted to languish on the district court’s docket for almost nine years, it is manifest that if the new school is built before the law suit is heard and decided and if plaintiffs prevail, an effective and potent tool for the creation of a unitary system will be irretrievably lost. Certainly no one can assume that if plaintiffs prevail the new school, if already built, will be disestablished and relocated. Thus, in my view the harm to plaintiff if an interim injunction is denied is substantial.
The district court assigned three reasons why the harm to North Carolina outweighed any harm to plaintiff: (1) added costs of development, (2) temporary denial of educational opportunities, and (3) disruption of the administrative process as it concerns higher education. I find none of these compelling and collectively I do not *881think that they outweigh potential harm to plaintiff.
The third reason, disruption of the administrative process, is clearly the weakest. If interim relief is granted, state officials will be ordered to do nothing until the main case is heard and decided. It can hardly be said that freezing the status quo is particularly disruptive when state officials are not ordered to take other and divergent actions.
It is true that delay will have the effect of increasing eventual costs of capital construction and of postponing the day when educational opportunities in veterinary medicine are available in North Carolina. However, if, viewed as of the date that interim injunctive relief was sought, the main case had been conducted with dispatch, the underlying dispute would have been fully adjudicated and the need, if any, to direct the establishment of the new school at a formerly all-black institution as one of the means of achieving a unitary system of higher education would have been settled with minimal delay. Since North Carolina has waited all of these years to establish the new school, surely it would be no great burden to wait some months more to ensure that the location of the new school at NCSU breaches no statutory or constitutional duties.
In sum, I think that' the balance of hardship is struck in favor of the black plaintiffs, and, under Blackwelder and Fort Sumter, a contrary decision constitutes an abuse of discretion. The vindication of the rights of blacks to equal treatment has been a slow and tortious process. Their rights and the overriding public interest in rooting out the vestiges of past discrimination surely warranted the interim injunctive relief that was denied.
III.
The one fact which emerges starkly from this record is the leisureliness with which this litigation has been conducted. Whether the fault lies with the parties or the district court is neither clear nor, at this late date, significant. What is significant is that the underlying dispute between the parties should be tried and decided as a first order of business. I possess no information as to whether or not North Carolina has gone forward with the construction and establishment of the new school. If it has not, the location of the school as one of the tools for achieving the requisite unitary system may not be lost. But even if establishment of the new school has proceeded beyond the point of no return, dispatch in resolution of the main suit is still warranted. As the district judge stated, North Carolina’s system of higher education is a dynamic, growing enterprise. If it is not presently being conducted in accordance with the Constitution and the will of Congress, the risk that other new schools will be established not in compliance with the law should be avoided.
I would direct the parties and the district court to try the case forthwith.

. The following is a summary of some of the latest statistics set forth in Finding of Fact No. 7:
As of 1976, black students accounted for 18.7% of the total student population. Of these, 25.4% of the black students attended formerly all-white institutions and 1.6% of the non-black students attended formerly all-black institutions. Black students comprise 5.6% of the students at formerly all-white institutions and non-blacks constitute 8.5% of the students at formerly all-black institutions. Faculty figures for -1975 showed that blacks comprised 1.2% of the faculty at formerly all-white institutions and most of the blacks are concentrated at the instructor level. In 1975, non-blacks comprised 34.5% of the faculty at formerly *880all-black institutions. In 1973, 3.2% of all administrators at formerly all-white institutions were black. In the same year, 10.9% of all administrators at formerly all-black institutions were non-black.


. State officials estimate that the new school will have a minority enrollment of approximately twenty percent, that is about 10 black students per year and about 50 non-black students.